COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-08-327-CV
 
IN RE INTERLINE BRANDS, INC.                                              RELATORS
AND JEFFREY DON PARSONS                                                                
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relators=
petition for writ of mandamus and is of the opinion that relief should be
denied.  Accordingly, relators=
petition for writ of mandamus is denied.
Relators
shall pay all costs of this original proceeding, for which let execution issue.
 
PER CURIAM
 
 
PANEL: 
DAUPHINOT, LIVINGSTON, and WALKER, JJ.
 
DELIVERED: 
August 11, 2008  




    [1]See
Tex. R. App. P. 47.4.